UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF COMPANY, INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA (Address of principal executive offices) (Zip Code) (831) 422-9300 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 122,354,066 of common shares outstanding as of November 12, 2010. FEEL GOLF COMPANY, INC. TABLE OF CONTENTS Part I — Financial Information Page Item1 — Financial Statements F-1 Condensed Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 F-2 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2010 and September 30, 2009 (Unaudited) F-3 Condensed Statement of Stockholders' Equity Ended September 30, 2010 F-4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and September 30, 2009 (Unaudited) F-5 Notes to Condensed Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T— Controls and Procedures 6 Part II — Other Information Item1 — Legal Proceedings 7 Item 1A — Risk Factors 7 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 7 Item3 — Defaults Upon Senior Securities 8 Item4 — Submission of Matters to a Vote of Security Holders 8 Item5 — Other Information 8 Item6 — Exhibits 8 i PART I — FINANCIAL INFORMATION Index to Financial Statements CONDENSED BALANCE SHEETS F-2 CONDENSED STATEMENTS OF OPERATIONS F-3 CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY F-4 CONDENSED STATEMENTS OF CASH FLOWS F-5 NOTES TO THE CONDENSED FINANCIAL STATEMENTS F-6 F-1 FEEL GOLF CO., INC. Condensed Balance Sheets September 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Barter receivable Receivable from shareholder Inventory, net Prepaid expenses Total Current Assets PROPERTY, PLANT and EQUIPMENT, net OTHER ASSETS Intellectual property, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities LONG-TERM LIABILITIES Convertible debenture, net - Related party notes payable Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 10,000,000 shares authorized, 708,200and -0- shares issued and outstanding, respectively 71 - Common stock, $0.001 par value; 2,000,000,000 shares authorized,92,354,066 and 19,406,179 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 FEEL GOLF CO., INC. Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES, NET $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries Stock based compensation Advertising Professional fees Depreciation Other selling, general and administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME AND (EXPENSE) Gain on settlement of debt - - Interest income - - 97 Interest expense ) Interest expense - related party ) Total Other Income and (Expense) NET LOSS BEFORE TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. F-3 FEEL GOLF CO., INC. Condensed Statements of Stockholders' Equity (Unaudited) Additional Preferred Stock Common Stock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2008 (Restated) - $ - $ Commons stock issued for services at an average of $0.27 per share - - - Stock issued for purchase of assets - - - Fair value of services donated by shareholder - Net loss for the year ended December 31, 2009 - Balance, December 31, 2009 - - Common stock issued for cash at $0.06 per share (unaudited) - - - Common stock issued to settle accounts payable at $0.04 per share (unaudited) - - - Common stock issued for services at an average of $0.01 per share (unaudited) - - - Common stock issued in conversion of debt at an average of $0.01 per share (unaudited) - - - Preferred stock issued for services at an average of $5.00 per share (unaudited) 71 - - - Value of beneficial conversion feature (unaudited) - Net loss for the nine months ended September 30, 2010 (unaudited) - Balance, September 30, 2010 (unaudited) $ 71 $ The accompanying notes are an integral part of these financial statements. F-4 FEEL GOLF CO., INC. Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation Stock issued for services Amortization of beneficial conversion feature - Gain on settlement of debt ) - Changes in operating assets and liabilities: Accounts receivable ) Barter receivable Inventory Receivable from shareholder Prepaid expenses ) Accounts payable and accrued expenses ) Other assets Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) Net Cash Used in Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from sale of common stock - Repayment of related party payable ) ) Proceeds from related party notes payable Proceeds from notes payable Net Cash Provided by Financing Activities NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ Income taxes - - NON CASH FINANCING AND INVESTING ACTIVITIES Common stock issued for purchase of assets $ - $ Stock issued in conversion of convertible notes - The accompanying notes are an integral part of these financial statements. F-5 FEEL GOLF COMPANY, INC. Condensed Notes to the Financial Statements September 30, 2010 and December 31, 2009 NOTE 1 - PRESENTATION The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2010, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2009 audited financial statements.The results of operations for the period ended September 30, 2010 is not necessarily indicative of the operating results for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Reclassification of Financial Statement Accounts Certain amounts in the September 30, 2009 financial statements have been reclassified to conform to the presentation in the September 30, 2010 financial statements. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.During the nine months ended September 30, 2010 the Company realized a net loss of $$4,585,573 and has incurred an accumulated deficit of $10,974,856.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-6 FEEL GOLF COMPANY, INC. Condensed Notes to the Financial Statements September 30, 2010 and December 31, 2009 NOTE3– RELATED PARTY TRANSACTIONS Over the course of the Company’s history loans for operating purposes have been made to the Company by the officers of the Company. The related party notes payable total $774,742 at September 30, 2010 and $847,022 at December 31, 2009, respectively.These notes carry interest at 7% and have balloon payments that are due in full on December 31, 2012.One loan is unsecured and the other is considered a commercial loan under the Uniform Commercial Code and is secured by a blanket lien on the Company’s assets.The secured loan totals approximately $550,000 as of September 30, 2010.For the nine months ended September 30, 2010, the Company accrued $39,284 in interest expense on these loans. NOTE4– CONVERTIBLE DEBENTURES Beginning on March 19, 2010 through September 30, 2010 the Company has entered into convertible debenture agreements with a third party.These debentures carry interest at 15% per annum, are due in full starting on March 19, 2012, and are collateralized by 30,000,000 shares of the Company’s common stock held in escrow.At the option of the holder, any outstanding principle and unpaid interest, balance is convertible into shares of the Company’s common stock.The conversion price is the higher of a) 50% of the average of the five lowest closing prices for the Company’s stock during the previous 15 trading days or b) $0.0001. In accordance with ASC 470, the Company has analyzed the beneficial nature of the conversion terms of these debentures and determined that a beneficial conversion feature (BCF) exists.The Company calculated the value of the BCF using the intrinsic method based on the stock price on the day of commitment, the discount as agreed to in the debenture, and the number of convertible shares.The combined value of the BCF for all debentures was $301,426.The BCF has been recorded as a discount to the debenture payable and to Additional Paid-in Capital. In accordance with ASC 470, the Company is amortizing the BCF over the life of the debentures.As of September 30, 2010, the Company has recognized $150,195 in amortization, which has been charged to interest expense resulting in a carrying value of $95,945 as of September 30, 2010. On 19 separate dates, the holder of these notes elected to convert a total of $89,825 of these debentures into shares of common stock.Based on the conversion terms, the holder received 14,653,083 shares of the Company’s common stock resulting in an average conversion price of $0.01 per share. NOTE 5 - STOCKHOLDERS’ EQUITY On March 10, 2010, the Company authorized the creation of Series A Preferred Stock.The Company is authorized to issue 10,000,000 shares of its Series A Preferred stock at a par value of $0.0001 per share.The Series A Preferred Stock have the following rights and provisions: Voting: Holders of the Series A Preferred Stock have three hundred and fifty times the number of votes on all matters submitted to the shareholders that is equal to the number of share of Common Stock into which such holder’s shared of Series A Preferred Stock are then convertible. Liquidation Preference:The holders of the Series A Preferred Stock are entitled to receive five times the sum of assets or earnings available for distribution available for distribution to common stock holders. Dividends: None Conversion:The shares of Series A Preferred Stock are convertible into shares of the Company’s Common Stock at the rate of 500 shares of Common Stock for each share of Series A Preferred Stock. On May 21, 2010, the Company issued 708,200 shares of its Series A Preferred Stock to Company officers for services rendered to the Company.The services were valued based on the value of the underlying common stock on the date of issuance multiplied by the number of convertible shares for each share of Preferred Stock.Accordingly, the Company recognized a onetime $3,541,000 expense for stock compensation related to this issuance. F-7 FEEL GOLF COMPANY, INC. Condensed Notes to the Financial Statements September 30, 2010 and December 31, 2009 NOTE 5 - STOCKHOLDERS’ EQUITY (CONTINUED) As of June 30, 2010, the Company’s board of directors approved an increase in the authorized shares of common stock from 100,000,000 to 2,000,000,000 shares. On 19 separate dates, the Company issued 14,653,083 shares of common stock to convert a total of $89,825 of convertible debentures. On September 13, 2010, the Company issued 1,000,000 shares of its common stock for services valued at $10,000 based on the market value of the stock on the day of issuance. On August 25, 2010, the Company issued 175,000 shares of its common stock for services valued at $1,750 based on the market value of the stock on the day of issuance. On August 9, 2010, the Company issued 133,928 shares of its common stock for services valued at $2,679 based on the market value of the stock on the day of issuance. On August 4, 2010, the Company issued 3,450,000 shares of its common stock for services valued at $69,000 based on the market value of the stock on the day of issuance. On March 22, 2010 the Company, issued 150,000 shares of its common stock the settle accounts payable totaling $6,000. On May 21, 2010, the Company issued 38,236,000 shares of its common stock for services rendered to the Company.The services were valued based on the $0.01 fair market value of the common stock on the date of issuance. On May 21, 2010, the Company issued 15,000,000 shares of its common stock as a prepayment for advertising services.The contract was valued based on the $0.01 fair market value of the common stock on the date of issuance. On March 16, 2010, the Company issued 35,880 shares of its common stock for services valued at $3,588 based on the market value of the stock on the day of issuance. On March 1, 2010, the Company issued 7,000 shares of its common stock for services valued at $1,740 based on the market value of the stock on the day of issuance. On February 2, 2010, the Company sold 100,000 shares of its common stock to an investor for $6,000 cash. On January 7, 2010, the Company issued 7,000 shares of its common stock for services valued at $1,750 based on the market value of the stock on the day of issuance. NOTE 6 – SUBSEQUENT EVENTS On July 29, 2010, the Company filed an S-8 with the Securities and Exchange Commission registering 8,000,000 shares of the Company’s common stock to be free trading shares.On October 1, 2010, the Company entered into to agreements to issue a total of 1,600,000 S-8 shares in exchange for services to be performed.These shares will be valued based on the market value of the shares on the date of issuance and expensed over the life of the service agreements. On October 22, 2010, the holder of a convertible debenture elected to convert a total of $15,000 of a convertible debenture into shares of common stock.Based on the conversion terms, the holder received 3,546,099 shares of the Company’s common stock resulting in a conversion price of $0.0042 per share. F-8 FEEL GOLF COMPANY, INC. Condensed Notes to the Financial Statements September 30, 2010 and December 31, 2009 NOTE 6 – SUBSEQUENT EVENTS (CONTINUED) On October 28th 2010 the Company mutually negotiated with Barter Media Network to terminate their media placement agreement. Barter Media initially had been awarded 15 million shares of the Company’s 144 stock in payment for the campaign. The Company has rescinded 7.5 million of these shares and Barter Media will retain 7.5 million as settlement for prior placement. On August 6, 2010, the Company entered into a letter of intent to acquire a company that will likely result in an asset purchase.The potential acquiree is not in the “golf club” business, but management believes it can offer among other things, a dependable cash flow, a more sophisticated information systems platform and cross synergistic possibilities with some of its existing customer base.If and when negotiations are finalized, the Company believes that the pending acquisition could close in the fourth quarter of 2010 or the first quarter of 2011. On November 11, 2010, the Company entered into a letter of intent to acquire a company that will likely result in an asset purchase.The potential acquiree is in the “golf club” business, and management believes it can offer among other things, a dependable cash flow and cross synergistic possibilities with some of its existing customer base.If and when negotiations are finalized and a deal struck, the Company believes that the pending acquisition could close in the fourth quarter of 2010 or the first quarter of 2011. F-9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR RESULTS OF OPERATIONS. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This report includes "forward-looking statements" that may relate to such matters as anticipated financial performance, future revenues or earnings, business prospects, projected ventures, new products and services, anticipated market performance and similar matters. When used in this report, the words "may," "will," expect," anticipate," "continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect our future plans of operations, business strategy, operating results, and financial position. We caution readers that a variety of factors could cause our actual results to differ materially from the anticipated results or other matters expressed in forward-looking statements. Although we believe, the expectations reflected in these forward-looking statements are reasonable, such expectations cannot guarantee future results, levels of activity, performance or achievements. Company Overview Our financial statements for the three months ended September 30, 2010 and 2009 reflect net operating losses of $122,683 and $308,937, respectively. This is based on gross revenues of$120,398 and $127,061 for the three months ended June 30, 2010 and 2009, respectively.Results for the for the nine months ended September 30, 2010 and 2009 reflect net operating losses of $4,585,573 and $730,743, respectively. This is based on gross revenues of$337,754 and $378,919 for the nine months ended September 30, 2010 and 2009, respectively. Plan of Operation While we make golf clubs and golf grips, our primary business and marketing plans are focused on our golf grips and wedges. We believe we can launch an aggressive but well-directed marketing campaign to rapidly grow our revenue and significantly maximize our market potential.To reach the mass market, we will more frequently advertise our grips, the Full ReleaseTM Performance grips in particular, on radio and TV using 30 and 60 second ads in the U.S. We plan to develop additional strategic advertising and promotion plans including key industry endorsements, press releases, additional TV spots, major golf magazine print ads, our sponsored media days for major magazine equipment writers, weekly schedules with retailer demo days, enhanced and continual in-store support programs, open-to-the public as well as privately sponsored clinics, annual trade-shows, and continuous in-house productions of articles and editorials. To offset the continuing depressed economy, we intend to focus on golf and non golf acquisitions using our stock and investment cash, anticipating an increase in our; ● Sales Crossover ● Cash Flow ● Sales Channels ● Profitability ● Management ● Awareness As noted previously, we currently do not have the necessary capital to implement our marketing campaign and if successful in raising sufficient capital for marketing, there can be no assurance that this capital and/or increased marketing efforts will increase revenues. There can also be no assurance we will be successful in raising sufficient marketing capital to implement this campaign. Assuming we are able to raise sufficient capital in support of our marketing strategy, we planto develop 5 distinct sales channels: ● Direct to Consumer: We plan to use direct response marketing in advertisement and infomercials, running primarily on Radio and TV, websites and national print media. 1 ● Wholesale Distribution: We plan to increase our sales and sales staff by increasing our number of field sales reps calling on U.S. major golf retailers. ● Internet Sales: We recently joined a well known sales affiliate program intended to increase our SEO ranking and therefore we anticipate an increase in web sales. ● International: Asia is a prominent international market where golf as a sport is rapidly growing. We plan to hire representatives to be responsible for training our international distributors. Our international distributors are responsible for their own marketing and expenditures. ● Call Center and Inside Sales: We plan to further assemble an effective in house telemarketing sales force to sell direct to our consumers and handle both inbound and outbound customer communications and sales. RESULTS OF OPERATIONS Three Months Ended September 30, 2010 and 2009 The following table sets forth our results of the operations for the three months ended on September 30, 2010 and 2009. Percentage September 30, September 30, Increase/ Increase/ (Decrease) (Decrease) Revenues $ $ $ ) $
